           Case 2:18-cv-00649-APG-BNW Document 102 Filed 08/24/20 Page 1 of 2



1                                      UNITED STATES DISTRICT COURT

2                                              DISTRICT OF NEVADA
3
     JOSHUA ROBERTS,                                        CASE NO. 2:18-cv-00649-APG-BNW
4
                                  Plaintiff,
5
     vs.
6                                                           Order to Transport Plaintiff Joshua
     LAS VEGAS METROPOLITAN POLICE                          Roberts, Id #82262
7
     DEPARTMENT, a political subdivision of Clark
8    County Nevada; CLARK COUNTY SHERIFF
     JOE LOMBARDO; LVMPD A. O’GRADY;
9    LVMPD DET. JACKSON; LVMPD DET.
     STEVE W. DEVORE; LVMPD OFFICER
10   BRENDON T. LeBLANC; LVMPD OFFICER
11   C. LILENTHAL; DOES 1-1- inclusive, et al.,

12                                Defendants.

13           The jury trial in this case is scheduled to commence on September 28, 2020.
14           I hereby order that the Nevada Department of Corrections will transport inmate Joshua
15   Roberts, NDOC #82262, to the Lloyd D. George Federal Courthouse, 333 S. Las Vegas Blvd.,

16   Las Vegas, Nevada, to personally attend the trial scheduled to commence on September 28, 2020

17   at 9:00 a.m. in Courtroom 4B.

18           I further order that the Nevada Department of Corrections will transport Mr. Roberts to

19   court daily until the trial is completed. The parties anticipate trial will last 3 - 4 days.

20           I further order that the Nevada Department of Corrections will test Mr. Roberts for COVID-
     19 by September 14, 2020 and report the results of that test to Mr. Roberts’ counsel, Paola M.
21
     Armeni, Esq.      If Mr. Roberts tests positive for COVID-19, Ms. Armeni shall notify me,
22
     confidentially, that the trial must be postponed.
23
             I further order that upon completion of the COVID-19 test, that the Nevada Department of
24
     Corrections will immediately isolate Mr. Roberts from others and keep him in isolation through
25
     the pendency of the trial except to travel to and from court for the trial proceedings.
26

27
          Case 2:18-cv-00649-APG-BNW Document 102 Filed 08/24/20 Page 2 of 2



1           I further order the Clerk of Court to provide a copy of this order to the United States

2    Marshal’s Las Vegas office.

3           Dated: August 24, 2020.

4

5
                                             Andrew P. Gordon
6                                            United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                       2
